 

COLLABORATION AND DEVELOPMENT Agreement

 

This Collaboration Agreement (“Agreement”) is made as of July 5, 2018 (the
“Effective Date”) by and between Ampersand Biopharmaceuticals, Inc, a Delaware
corporation with offices located at 2545 W. Hillcrest Dr., Thousand Oaks, CA
91320 (“Ampersand”), and Zander Therapeutics, Inc. a Nevada corporation, with
offices located at 4700 Spring Street, Suite 304 La Mesa, CA, 91942, USA
(“Zander”). Ampersand and Zander are sometimes referred to in this Agreement
individually as a “Party”, and collectively as the “Parties”.

 

Recitals

 

WHEREAS, Ampersand has expertise and intellectual property rights relating to
the use of a proprietary transdermal drug delivery system;

 

WHEREAS, Zander has developed and has rights to NR2F6 agonists and NR2F6
antagonists;

 

WHEREAS, Ampersand and Zander desire to cooperate in a research and development
program to establish the use of NR2F6 agonists and antagonists coupled with the
proprietary transdermal drug delivery system (“Amperzans”) in the treatment of
various disorders such as arthritis, atopic dermatitis and cancer in companion
animals such as dogs and cats.

 

In consideration of these premises and of the mutual promises set forth below,
the Parties agree as follows:

 

Article 1.

Definitions

 

For purposes of this Agreement, the terms defined in this Article shall have the
meaning specified and shall be applicable to both the singular and plural forms
wherever used in this Agreement.

 

1.1 “Affiliate” means, with respect to a Party, any Entity controls, is
controlled by or is under common control with, such Party. For purposes of this
definition only, “control” of another Entity means: (i) in the case of corporate
Entity, direct or indirect ownership of more than fifty percent (50%) of the
stock or shares entitled to vote for the election of directors; (ii) in the case
of a non-corporate Entity, direct or indirect ownership of more than fifty (50%)
of the equity interest with the power to direct the activities, management and
policies of such Entity, whether through the ownership of voting securities, by
contract or otherwise; or (iii) in the case of corporate entities in any country
where the local law will not permit foreign equity participation of a majority,
ownership or control, directly or indirectly, of the maximum percentage of such
outstanding stock or voting rights permitted by local law, but only if the such
Entity has the power to direct the management and policies of such corporate
entities.

 

1.2 “Ampersand Inventions” has the meaning set forth in Section 3.4(a)(i).

 

1.3 “Ampersand Technology” means the technology claims related to transdermal
penetration and delivery and any Improvements made thereto during the Term.

 

1.4 “Applicable Law” means all laws, statutes, ordinances, codes, rules, and
regulations that have been enacted by a Governmental Authority and are in force
as of the Effective Date or come into force during the Term, in each case to the
extent that the same are applicable to the performance by a Party of its
obligations, and/or exercise of its rights, under this Agreement.

 

1.5 “Background Know-How” means all Know-How relating to the Field developed,
conceived, controlled and/or obtained by a Party or its Affiliates prior to the
Effective Date or independently of the Development Program.

 

1.6 “Background Patents” means patents and patent applications owned or
licensable by a Party to the extent claiming inventions other than Developed
Technology, but which patents or patent applications may cover one or more
activities under the Development Program and/or which would be infringed by the
commercial exploitation of the Developed Technology in the Field.

 

1.7 “Background Rights” means Background Patents and Background Know-How.

 

1.8 “Change of Control” means, with respect to a Party, that a Third Party shall
have become the beneficial owner of securities representing more than fifty
percent (50%) of the aggregate voting power of the then-outstanding voting
securities of said Party, or any sale by said Party of all or substantially all
of its business or assets pertaining to the Product.

 

1.9 “Claims” means any claim, liability, cost, expense, damage, deficiency, loss
or obligation of any kind or nature (including, without limitation, reasonable
attorney’s fees and other costs and expenses of litigation).

 

1.10 “Commercially Reasonable Efforts” means the level of effort, expertise, and
resources required to perform a party’s assigned tasks of the Development
Program consistent with the reasonable efforts that would be typically exerted
by a similar company in the same general industry of comparable size and
capabilities in performing assigned tasks of a workplan, that is of similar
market potential at a similar stage in its product life.

 

1.11 “Commercialize,” “Commercializing,” and “Commercialization” means
activities directed to monetizing a business opportunity to generate profit by
any means, including, but not limited to, a licensing agreement; selling an
asset; and marketing, promoting, distributing, importing, and/or selling a
Developed Product.

1.12           “Confidential Information” means information received by one
Party or its Affiliate(s) (the receiving Party) from the other Party or its
Affiliate(s) (the disclosing Party) that is visibly marked as confidential or
proprietary, or that the receiving Party has a reasonable basis to believe is
confidential to the disclosing Party. Without limiting the generality of the
foregoing, both Parties’ Background Know-How shall be deemed to constitute
Confidential Information.

 

1.13 “Developed Product” means any product for use in the Field that is
developed during the Term of this Agreement (i) the making, manufacture, use,
sale or importation of which is covered by any Development Rights, and/or (ii)
which includes or incorporates any Developed Technology.

 

1.14 “Development Period” means a period commencing on the Effective Date and
ending on that date thirty-six (36) months from the Effective Date unless
extended by the mutual written agreement of the Parties.

 

1.15 “Development Program” means the research and development program to be
conducted by Ampersand and Zander during the Development Period in accordance
with the Workplan.

 

1.16 “Development Rights” means any and all patent, copyright, trademark, trade
secret and other intellectual property rights in and to the Developed
Technology, whether now known or hereafter recognized in any jurisdiction.

 

1.17 “Developed Technology” means any and all ideas, inventions, work of
authorship, work product, materials, technologies, discoveries, improvements,
know-how, techniques, and other deliverables, whether patentable or
unpatentable, copyrightable or uncopyrightable, including, but not limited to,
any documentation, formula, design, device, code, improvement, method, process,
discovery, concept, development, machine or contribution, that a Party and/or
its Affiliates conceives, makes, reduces to practice or develops, in whole or in
part, alone or in conjunction with others, during or as a result of conducting
the Development Program,

 

1.18 “Entity” means any corporation, firm, partnership, proprietorship, or other
form of business organization.

 

1.19 “Field” means the use of Amperzans for the treatment of any malady in dogs
or cats.

 

1.20  “Intellectual Property Rights” means all intellectual property rights
including, but not limited to, patents, patent applications, utility models,
industrial designs, know-how, trade secrets, mask works, copyrights and
Confidential Information. For purposes of this Agreement, trademarks and trade
names shall not be included in the definition of “Intellectual Property Rights”
and no rights under any trademarks or trade names are or shall be granted
hereunder.

 

1.21 “Inventions” has the meaning set forth in Section 3.4(a)

 

1.22 “Joint Invention” has the meaning set forth in Section 3.4(a).

 



1.23 “Know-How” means technical information and materials, including technology,
software, instrumentation, devices, data, biological materials, assays,
constructs, compounds, inventions (patentable or otherwise), practices, methods,
algorithms, models, knowledge, know-how, trade secrets, skill and experience,
including all biological, chemical, pharmacological, toxicological, clinical,
assay and related know-how and trade secrets, and all manufacturing data,
manufacturing processes, specifications, assays, quality control and testing
procedures, regulatory submissions and related know-how and trade secrets.

 



1.24 “Negotiation Period” means a period commencing on the Effective Date and
ending six months after the end of the Development Period.

 

1.25 “NR2F6 Agonist or Antagonist” means a compound, or compounds, as defined in
the Workplan.

 

1.26 “Territory” means worldwide.

 

1.27 "Workplan” means the research and development plan attached hereto as
Exhibit A, which sets forth the research and development work to be performed by
Ampersand and Zander during the Term for the performance of such work, as such
plan may be amended from time to time by the mutual written agreement of the
Parties.

 

1.28 “Zander Inventions” has the meaning set forth in Section 3.4(a)(ii).

 

1.29 “Zander Technology” means the technology claims related to the NR2F6
Agonist or Antagonist.

 

Article 2.

Development program

 

2.1 Performance of Work. Each of the Parties shall use Commercially Reasonable
Efforts to perform its part of the Development Program in accordance with the
Workplan; provided, however, that neither Party makes any warranties or
representations regarding the successful completion of the Development Program
or the achievement of any particular results. Each Party agrees to assign or use
reasonably qualified personnel to perform its part of the Development Program
during the Development Period as such Party reasonably determines is necessary
for the fulfillment of its work under the Workplan.

 

2.2 Development Program Support. Except as provided for in the Workplan, a Party
shall be permitted to utilize third party contractors to perform activities
under the Development Program only with the prior written consent of the other
Party, which consent shall not be unreasonably withheld.

 

2.3 Other Development Resources. Zander will supply to Ampersand, at no charge,
sufficient NR2F6 Agonists and Antagonists and any related control compounds and
any other materials, data and other resources necessary for performance of the
Workplan. Zander will also provide any necessary consultative resources
necessary for performance of the Workplan, for example and without limitation,
consultation on trial design and consultation regarding contract research
organizations (CROs).

 

2.4 Contingent Funding of Workplan. This Agreement is set in place with the
expectation that funds will be raised explicitly to fund the Workplan as
outlined in Exhibit A, Use of Funds. Should sufficient funds fail to be raised
by both Parties as outlined in Exhibit A, Use of Funds, this Agreement and
associated Workplan are null and void. Both parties recognize that Exhibit A,
Use of Funds (which is incorporated by reference as if fully set forth herein)
contains estimated costs and that while best efforts have been made to estimate
these costs, actual costs may be greater. In the event that the completion of
the Workplan exceeds these budgets, both parties acknowledge that additional
funds will be raised explicitly to fund the completion of the Workplan. Should
these additional funds fail to be raised, this Agreement and associated workplan
are null and void. However, neither Party has assumed the responsibility or is
providing any warranty to raise or contribute any specific dollar amount to fund
the Workplan and it is not a breach of this Agreement if a Party does not raise
cash to fund the Workplan. Except as provided in Section 2.3 and 5.1, each Party
shall be responsible for its own costs for performing its responsibilities under
the Workplan.

 

2.5 Technical Contacts. Ampersand and Zander have established “Technical
Contacts” to act as liaisons between the Parties for the various technical
matters that may arise during the course of the Development Program. The
Technical Contacts are:

 

For Ampersand:

Ryan Beal, MD

Ampersand Biopharmaceuticals, Inc.,

2545 W Hillcrest Dr, Suite 215

Thousand Oaks, CA 91320

ryan.beal@ampersandbiopharma.com

213-309-8625

 

For Zander:

Harry Lander, PhD

Zander Therapeutics, Inc.

4700 Spring Street, Suite 304

La Mesa, CA 91942

harry.lander@regenbiopharma.com

917-696-1991

 

Each Party may change its Technical Contact or may designate an alternate for a
limited time or scope, by notifying the Technical Contact of the other Party, as
applicable, in writing prior to the delegation of such duties.

 

2.6 Status Meetings and Disclosure of Developed Technology. The Parties shall
meet at least monthly at mutually agreed times and locations to discuss the
results, progress and direction of the Development Program and to address
identified technical issues and potential challenges (“Status Meetings”). During
or before such Status Meetings, each Party shall disclose to the other all
material Developed Technology that it has discovered, invented, developed or
reduced to practice since the previous Status Meeting. Each Party's Technical
Contacts, and any other persons that such Party deems to be relevant and useful,
shall attend such Status Meetings. Each Party will promptly and fully disclose
in writing to the other Party any and all Developed Technology.

 

2.7 Commercialization.

 

(a) Upon completion of the Development Program, the Parties agree to exert
Commercially Reasonable Efforts to Commercialize the Developed Technology.

 

(b) Any successful monetization of Developed Technology will result in the equal
sharing (i.e. 50% to Ampersand and 50% to Zander) of any consideration related
to such Developed Technology including, but not limited to, equity, up-front,
royalty, milestone and other payments or in-kind consideration associated with
any sale, license or sublicense agreement. Such equal sharing of any
consideration will be net of any expenses incurred. Should the Developed
Technology be developed, marketed, commercialized and/or sold by either Party,
the expenses and revenues of such activity will be shared equally.

 

 

article 3.

INTELLECTUAL PROPERTY ownership

 

3.1 Background Rights. Each Party shall retain sole ownership of its Background
Rights, and nothing in this Agreement shall give either Party any ownership
interest in or to, or any right to license, prosecute or enforce, the other
Party’s Background Rights.

 

3.2 Development Rights. Neither party shall be entitled to practice,
commercialize, market, develop, or otherwise derive a benefit from, financial or
otherwise (“Exploit”), or grant third parties, including Affiliates, any rights
under the Developed Technology or Development Rights in the Field to make, have
made, use, have used, sell, have sold, offer to sell or import, Commercialize,
or otherwise Exploit Developed Products in the Field, or grant any third party,
including Affiliates, any rights to do any of the above, without the prior
written consent of the other Party. Inventorship of the Development Rights will
be determined in accordance with principles of U.S. patent law.

 

3.3 Disclosure of Inventions. Each Party shall promptly disclose, and shall
cause its Affiliates to disclose, to the other in writing any and all Inventions
(as defined below) that it or its employees, Affiliates, independent contractors
or agents solely or jointly make, conceive, reduce to practice, author, or
otherwise discover from the joint or separate activities of the Party or the
Party’s agents, contractors, and Affiliates during and in connection with the
performance of the activities conducted pursuant to this Agreement.

 

3.4 Ownership of Inventions.

 

(a) Ownership of inventions arising during and in the course of the Parties’
performance under the Agreement, and related intellectual property rights
(“Inventions”) shall be determined in accordance with U.S. rules of
inventorship, except as otherwise set forth in this Section 3.3(a), below. For
clarity, except as set forth in this Section 3.3(a), below, each Party shall
have an undivided interest in and to any Inventions made by employees or
independent contractors of both Parties (“Joint Inventions”), without a duty of
accounting to the other Party and without an obligation to obtain consent of the
other Party to grant licenses thereunder in countries in which such duty or
obligation would otherwise apply. Notwithstanding the foregoing:

 

(i) Ampersand shall solely own all Inventions relating to the Ampersand
Technology and/or to methods of using or manufacturing the Ampersand Technology,
whether made by employees, independent contractors or agents of either Party or
jointly by employees, independent contractors or agents of both Parties
(“Ampersand Inventions”). Such Inventions and patents and patent applications
claiming such Inventions are included in this agreement with the same rights and
privileges as Background Rights.

 

(ii) Zander shall solely own all Inventions relating to the Zander Technology
and/or to methods of using or manufacturing the Zander Technology, whether made
by employees, independent contractors or agents of either Party or jointly by
employees, independent contractors or agents of both Parties (“Zander
Inventions”). Such Inventions and patents and patent applications claiming such
Inventions are included in this agreement with the same rights and privileges as
Background Rights.

 

(b) With the exception of Ampersand Inventions and Zander Inventions as defined
in 3.3(a)(i) and 3.3(a)(ii), the Developed Technology shall be jointly owned by
both Parties. If any Developed Technology is solely owned by either Party, then
the solely-owning Party shall assign, and hereby assigns, to the other Party an
undivided interest in the Developed Technology such that the Developed
Technology shall be jointly owned.

 

(c) Assignment and Protection of Interests. Without additional consideration
except as otherwise provided for in this Section 3.3(c), each Party hereby
assigns to the other Party such of its right, title, and interest in and to any
Inventions, patent rights claiming them, and all other intellectual property
rights therein, including enforcement rights, and shall require its Affiliates,
independent contractors, employees, or agents to so assign to the other Party
such of their right, title, and interest in and to the foregoing, as is
necessary to effectuate the allocation of right, title and interest in and to
Inventions as set forth in Section 3.3(a). Each Party shall, and shall cause its
Affiliates, independent contractors, employees, and agents to, cooperate with
the other Party and take all reasonable additional actions and execute such
agreements, instruments and documents as may be reasonably required to perfect
the other Party’s right, title, and interest in and to Inventions, patent rights
and other intellectual property rights as such other Party has pursuant to
Section 3.3(a) and Section 3.3(b). Each Party shall also include without
limitation provisions in its relevant agreements with Third Parties that effect
the intent of this Section 3.4(c).

 

3.5 Assignment of Inventions. Each Party shall ensure that, to the extent
permitted by applicable Law, its employees, agents, and contractors performing
work pursuant to this Agreement are, and shall cause its Affiliates performing
work pursuant to this Agreement to be, under an obligation to assign to it all
Inventions therein and intellectual property rights made or arising during and
in the course of and as a result of the performance of such work or, where such
obligation is not permitted in a particular country, to exclusively license to
it all such Inventions and intellectual property rights, with the right to
authorize or grant sublicenses in such country, or where neither of the
foregoing obligations is permitted in a particular country then, to
non-exclusively license to it all such Inventions and intellectual property
rights, with the right to authorize or grant sublicenses in such country.

 

ARTICLE 4.

License GRANT OF BACKGROUND RIGHTS FOR Development program

 

4.1 License Grant. Subject to the terms and conditions of this Agreement,
Ampersand and Zander each grant to the other a limited, non-exclusive,
transferable (in accordance with Section 11.1), royalty-free license under the
granting Party’s Background Rights in the Field in the Territory for the sole
purpose of satisfying each Licensee’s obligations under the Development Program.

 

4.2 Sublicensing.

 

(a) Subject to the terms and conditions of this Agreement, a Party may grant a
limited, non-exclusive sublicense under the licenses granted under Section 4.1
solely to (a) independent contractors, in each case, solely to the extent such
sublicensee is performing services on such Party's behalf and for such Party’s
benefit under this Agreement and provided that: (i) the sublicense subject and
subordinate to the terms and conditions of this Agreement and will contain terms
and conditions consistent with those in this Agreement; (ii) the sublicense is
subject to the termination provisions of this Agreement; (iii) the sublicense is
subject to confidentiality provisions no less stringent than the confidentiality
provisions of this Agreement; and (iv) only with the prior written consent of
the other Party, which consent shall not be unreasonably withheld.

 

(b) Each Party will remain responsible for the performance of sublicensees under
this Agreement, including for all payments due thereto. Each Party will have the
right to receive a redacted copy of any sublicense agreement entered into
between the other party and a sublicensee within fifteen (15) business days of a
request made by the non-sublicensing Party.

 

4.3 No Implied Licenses; Retained Rights. It is agreed and acknowledged that a
Party’s ownership of and freedom to operate under jointly-owned Development
Rights does not convey, grant or imply any right or license whatsoever to
operate or exercise rights under the other Party’s Background Rights, and no
such license, other than as expressly set forth in this Article 4, shall exist
unless set forth in a separate written license agreement between the Parties. No
right or license under any intellectual property rights is granted or will be
granted by either Party by implication. All rights or licenses are or will be
granted only as expressly provided in this Agreement.

 

ARTICLE 5.

PROSECUTION AND ENFORCEMENT OF RIGHTS

 

5.1 Background Right Patents. Each Party shall be responsible for filing and
prosecuting patent applications and maintaining patents in a manner consistent
with optimizing patent protection on intellectual property claimed in the
Background Rights.

 

5.2 Development Right Patents. The Parties agree to discuss in good faith
whether to file application(s) for patents on any Development Rights, and if so,
in which countries the patent application(s) should be filed. Neither Party
shall file a patent application based upon the Development Rights without the
express written agreement of the other Party. The cost of patent prosecution and
maintenance will be equally shared between the parties.

 

5.3 Enforcement of Rights Against Infringers.

 

(a) Enforcement of Development Rights Against Infringers. In the event that
either Party has cause to believe that a Third Party may be infringing or
misappropriating any of the Development Rights in the Field in the Territory, it
will promptly notify the other Party in writing, identifying the alleged
infringer and the alleged infringement or misappropriation complained of and
providing the information upon which such determination is based. The cost of
protecting or enforcing the Development Rights shall be shared equally by both
Parties.

 

(b) Enforcement of Background Rights Against Infringers.

 

(i) Procedures and Requirements. In the event that either Party has cause to
believe that a Third Party may be infringing or misappropriating any of the
Background Rights relating to the Development Rights in the Field in the
Territory, it will promptly notify the other Party in writing, identifying the
alleged infringer and the alleged infringement or misappropriation complained of
and providing the information upon which such determination is based. The Party
that owns the Background Rights that are being infringed relating to the
Development Rights in the Field in the Territory (“Owning Party”) will have the
first right but not the obligation to stop any such infringement or
misappropriation of the Background Rights by such Third Party or settle,
pursuant to Section 5.3(b)(ii), with such Third Party. The Owning Party will
have the sole right but not the obligation to stop any such infringement or
misappropriation of the Background Rights to the extent not relating to the
Development Rights. If the Owning Party fails to take action within ninety (90)
days following its receipt of a notice of such infringement or misappropriation,
then the Party that does not own the Background Rights that are being infringed
as they relate to the Development Rights in the Field in the Territory
(“Non-Owning Party”) will have the right to take action to stop such
infringement or misappropriation. Upon reasonable request by the Party enforcing
Background Rights in the Field in the Territory (the “Enforcing Party”), the
other Party (the “Non-Enforcing Party”) will give the Enforcing Party all
reasonable information and assistance, including allowing the Enforcing Party
access to the Non-Enforcing Party’s files and documents and to the Non-Enforcing
Party’s personnel who may have possession of relevant information and, if
necessary or desirable for the Enforcing Party to prosecute any legal action,
joining in the legal action as a party using counsel of its own choosing. Any
such assistance provided by a Non-Enforcing Party will be rendered at the
Enforcing Party’s cost and expense and the Enforcing Party will reimburse the
Non-Enforcing Party for its reasonable and documented costs and expenses upon
the Non-Enforcing Party’s request.

 

(ii) Settlement of an Enforcement Claim. The Enforcing Party will have the right
to control settlement of any claims that a Third Party may be infringing or
misappropriation any Background Rights in the Field and in the Territory;
provided, however, that if such settlement could reasonably be deemed to have a
material adverse effect on the Non-Enforcing Party, the Enforcing Party will not
enter into any such settlement with respect to any Background Rights in the
Territory without the prior written consent of the Non-Enforcing Party such
consent not to be unreasonably withheld, delayed, or conditioned.

 

(iii) Expenses and Recovery. As between the Parties, the Enforcing Party will
bear all costs and expenses (including any costs or expenses incurred that
exceed the amounts recovered by the Enforcing Party pursuing any action under
this Section 7.3.3) and payments awarded against or agreed to be paid by the
Enforcing Party. Any amounts recovered by either Party pursuant to Section 7.3.1
or 7.3.2, whether by settlement or judgment, will be allocated in accordance
with the following: (a) such amounts first will be used to reimburse the Parties
for their reasonable costs and expenses in making such recovery and, if
insufficient to cover the totality of such costs and expenses, will be allocated
between the Parties in proportion to their respective costs and expenses; and
(b) (i) if the Non-Owning Party is the Enforcing Party, the Non-Owning Party
will retain any remainder to the extent such settlement relates to Development
Rights in the Field in the Territory, and (ii) the Owning Party will receive all
other amounts.

 

ARTICLE 6.

CONFIDENTIAL INFORMATION

 

6.1 Restrictions. The Parties agree to maintain Confidential Information of the
other Party in confidence and not disclose such Confidential Information without
the prior written approval of the disclosing Party, or make any use of such
Confidential Information, except as required in order for such party to perform
its obligations and exercise its rights under this Agreement. Each Party shall
protect Confidential Information of the other by using the same degree of care,
but not less than a reasonable degree of care to prevent the unauthorized
disclosure of Confidential Information, as it uses to protect its own
confidential information of like nature.

 

6.2 Duration. The foregoing obligations shall remain in force until five (5)
years following expiration or termination of this Agreement. Notwithstanding any
terms or conditions in this Agreement, any obligations in respect to trade
secret will survive termination or expiration of this Agreement.

 

6.3 Exceptions. The restrictions set forth in this Article 6 shall not apply
with respect to any information that the receiving Party can demonstrate in
writing and:

 

(a) was known to the receiving Party prior to receipt from the disclosing Party,
as documented in written records or publications that lawfully are in the
possession of the receiving Party or known to the receiving Party prior to such
receipt;

 

(b) was lawfully and generally available to the trade or to the public prior to
receipt from the disclosing Party;

 

(c) becomes lawfully available to the trade or to the public after receipt from
the disclosing Party through no act on the part of the receiving Party;

 

(d)  corresponds in substance to any information received in good faith by the
receiving Party from any third party without an obligation of confidentiality;

 

(e) is independently developed by an employee, independent contractor, agent or
individual working for the benefit of the receiving Party, without reference to
or reliance upon, or access to any Confidential Information of the disclosing
Party; or

 

(f) is required to be disclosed to comply with any order of a court or any
applicable rule, regulation, or law of any jurisdiction or securities exchange,
provided that in the event that a Party is so required to disclose Confidential
Information of the other Party, it shall promptly notify such Party and allow
such Party a reasonable time to oppose such disclosure, and the Party that is
required to disclose such information shall do so only under an appropriate
protective order or confidential treatment that preserves the confidentiality of
the information to the greatest extent practical.

 

6.4 Authorized Disclosure. To the extent (and only to the extent) that it is
reasonably necessary or appropriate to fulfill its obligations or exercise its
rights under this Agreement, the Receiving Party may disclose Confidential
Information belonging to the Disclosing Party in the following instances:

 

(a) preparing, filing, prosecuting, and/or maintaining patent applications to
the extent permitted in this Agreement; and

 

(b) prosecuting or defending litigation.

 

If and whenever any Confidential Information is disclosed in accordance with
this Section 6.4, such disclosure will not cause any such information to cease
to be Confidential Information except to the extent that such disclosure results
in a public disclosure of such information (other than in breach of this
Agreement). Where reasonably possible, the Receiving Party will notify the
Disclosing Party in writing of the Receiving Party’s intent to make such
disclosure pursuant to this Sections 6.4 sufficiently prior to making such
disclosure so as to allow the Disclosing Party adequate time to take whatever
action appropriate to protect the confidentiality of the information while still
permitting such disclosure, and the Receiving Party will cooperate with the
Disclosing Party in such efforts.

 

6.5 Terms of Agreement. This Agreement and the relationship between Zander and
Ampersand shall be considered Confidential Information for purposes of this
Article 6. Notwithstanding the foregoing, each Party shall have the right to
disclose this Agreement to the extent required by applicable law or the rules of
any stock exchange and in confidence to any bona fide prospective investor or a
purchaser of a business or technology to which this Agreement pertains.

 

6.6 Publications. Neither Party has the right to make publications and/or public
presentations with respect to Developed Technology and/or the Development
Program without the prior written consent of the other Party, which shall not be
unreasonably withheld. To achieve such consent, the publishing Party shall
submit to the non-publishing Party, in compliance with section 11.4 of this
Agreement, a draft of the manuscript or publication 90 (ninety) days before
publication or submission of manuscript, whichever is the earlier. In the event
that the non-publishing Party does not comment on such draft of a publication
within 60 (sixty) days after its receipt, approval shall be considered given.
Each Party agrees to acknowledge in any public disclosure the support received
from the other Party. For the purposes of publication, if approval is given
pursuant to this Section 6.6, acknowledgement of the non-publishing party in the
publication shall not be a breach of this agreement.

 

6.7

                

6.8 Announcement. Neither Party may disclose the collaboration created by this
Agreement without the express written consent of the other Party, such consent
not to be unreasonably withheld.

 

ARTICLE 7

INDEMNIFICATION

 

7.1 Indemnity Obligations.

 

(a)  Zander will defend Ampersand, its Affiliates and their respective
directors, officers, employees, contractors, and agents (collectively, the
“Ampersand Indemnitees”), and will indemnify and hold harmless the Ampersand
Indemnitees, from and against any liabilities, losses, costs, damages, fees, or
expenses payable to a Third Party, and reasonable attorney’s fees and other
legal expenses with respect thereto (“Losses”) arising out of any allegation,
claim, action, lawsuit, or other proceeding (“Claims”) brought against any
Ampersand Indemnitee by a Third Party to the extent directly resulting from or
relating to: (a) any breach by Zander of any of its representations, warranties,
covenants, or obligations pursuant to this Agreement, (b) activities (including
product liability) engaged by Zander or its Affiliates as a result of conducting
the Development Program, (c) the practice by Zander or its Affiliates of any
license granted to it under Article 2, or (d) the gross negligence, willful
misconduct, or unlawful acts of Zander or any of Zander’s directors, officers,
employees, contractors and agents; except in any such case to the extent such
Losses and Claims directly result from: (i) the negligence or willful misconduct
of any Ampersand Indemnitee, (ii) any breach by Ampersand of any of its
representations, warranties, covenants, or obligations pursuant to this
Agreement, or (iii) any violation of Applicable Law by any Indemnitee.

 

(b) Ampersand will defend Zander, its Affiliates and their respective directors,
officers, employees, contractors, and agents (collectively, the “Zander
Indemnitees”), and will indemnify and hold harmless the Zander Indemnitees, from
and against any liabilities, losses, costs, damages, fees, or expenses payable
to a Third Party, and reasonable attorney’s fees and other legal expenses with
respect thereto (“Losses”) arising out of any allegation, claim, action,
lawsuit, or other proceeding (“Claims”) brought against any Zander Indemnitee by
a Third Party to the extent directly resulting from or relating to: (a) any
breach by Ampersand of any of its representations, warranties, covenants, or
obligations pursuant to this Agreement, (b) activities (including product
liability) engaged by Ampersand or its Affiliates as a result of conducting the
Development Program, (c) the practice by Ampersand or its Affiliates of any
license granted to it under Article 2, or (d) the gross negligence, willful
misconduct, or unlawful acts of Ampersand or any of Ampersand’s directors,
officers, employees, contractors and agents; except in any such case to the
extent such Losses and Claims directly result from: (i) the negligence or
willful misconduct of any Zander Indemnitee, (ii) any breach by Zander of any of
its representations, warranties, covenants, or obligations pursuant to this
Agreement, or (iii) any violation of Applicable Law by any Indemnitee.

 

7.2 Procedure. If any Indemnitee intends to claim indemnification under this
Article 7, the Indemnitee will promptly notify the party providing the
indemnification (“the Indemnitor”) in writing of any Claim in respect of which
the Indemnitee intends to claim such indemnification, and the Indemnitor will
assume the defense thereof with counsel selected by the Indemnitor and
reasonably acceptable to the Indemnitee; provided, however, that an Indemnitee
will have the right to retain its own counsel, with the fees and expenses to be
paid by the Indemnitee, if representation of such Indemnitee by the counsel
retained by the Indemnitor would be inappropriate due to actual or potential
differing interests between such Indemnitee and any other Party represented by
such counsel in such proceedings. The Indemnitor will have the right to control
the defense of, and settle, dispose of or compromise any claims for which it is
providing indemnification under this Article 10; provided that the prior written
consent of the Indemnitee (which will not be unreasonably withheld, delayed, or
conditioned) will be required in the event any such settlement, disposition or
compromise would adversely affect the interests of the Indemnitee. The indemnity
agreement in this Article 7 will not apply to amounts paid in settlement or
pursuant to the compromise or disposition of any loss, claim, damage, liability,
or action if such settlement, compromise or disposition is effected without the
prior written consent of the Indemnitor. The failure to deliver notice to the
Indemnitor within a reasonable time after the commencement of any such action,
if prejudicial to the Indemnitor’s ability to defend such action, will relieve
the Indemnitor of any liability to the Indemnitee under this Article 7, but the
omission so to deliver notice to the Indemnitor will not relieve the Indemnitor
of any liability that it may have to any Indemnitee otherwise than under this
Article 7. The Indemnitee, its employees, and its agents, will cooperate fully
with the Indemnitor and its legal representatives in the investigation of any
action, claim, or liability covered by this indemnification.

 

7.3 Insurance. During the term of this Agreement and for seven (7) years
thereafter, each Party shall maintain, at its sole expense, such types and
amounts of insurance coverage as is appropriate and customary in its respective
industry in light of the nature of the activities to be performed by such Party
hereunder.

 

Article 8.

Term and Termination

 

8.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and will continue unless terminated in accordance with Section
8.2, 8.3 or by mutual written consent of the Parties (the “Term”).

 

8.2 Termination for Material Breach.

 

(a) If either Party believes that the other Party is in material breach of this
Agreement, then such Party may deliver notice of such breach to such other
Party. In such notice, such Party will identify with specificity the alleged
breach and the actions or conduct that it wishes such other Party to take for an
acceptable and prompt cure of such breach or indicate that such breach is not
curable; provided that such identified actions will not be binding upon such
other Party with respect to the actions that it may need to take to cure such
breach. The allegedly breaching Party will have thirty (30) days to cure such
breach if such breach is curable. If the allegedly breaching Party fails to cure
such breach within such cure period or if such breach is not curable, the other
Party may, subject to Section 8.2(b), terminate this Agreement immediately by
providing such allegedly breaching Party a written notice at the end of such
cure period or immediately if such breach is not curable.

 

(b) Notwithstanding the foregoing, if the allegedly breaching Party disputes in
good faith the existence or materiality of such breach and provides notice to
the other Party of such dispute within such cure period, such other Party will
not have the right to terminate this Agreement in accordance with this section
8.2 unless and until it has been determined in accordance with Article 10 that
this Agreement was materially breached by such allegedly breaching Party who
failed to cure such breach within the applicable cure period. It is understood
and acknowledged that during the pendency of such a dispute, all of the terms
and conditions of this Agreement will remain in effect and the Parties will
continue to perform all of their respective obligations hereunder.

 

8.3 Termination for Insolvency. Either party may terminate this Agreement upon
notice to the other party if such other party ceases to carry on its business
related to this Agreement, is adjudged bankrupt, applies for judicial or
extra-judicial settlement with its creditors, makes an assignment for the
benefit of its creditors, voluntarily files for bankruptcy or to have itself
liquidated or dissolved, or has a receiver or trustee (or the like) in
bankruptcy appointed by reason of its insolvency, or in the event an involuntary
bankruptcy action, liquidation proceeding, or dissolution proceeding is filed
against such other party and not dismissed within sixty (60) days.

 

8.4 Termination of Obligations. Upon thirty (30) days’ written notice, either
Party shall be entitled to terminate its financial and developmental obligations
under this Agreement for convenience, including, but not limited to either Party
having no further business interest in the Development Program, provided that if
a Party provides notice of termination of its financial and developmental
obligations, this Agreement and all rights and licenses granted herein shall
remain in full force and effect except that as of the date that the Party has
terminated its financial and developmental obligations, that Party shall no
longer be required to share in or expend expenses related to conducting the
Development Program or to developing or commercializing any products related
thereto. For avoidance of doubt, notwithstanding the above termination of
financial and developmental obligations, the Party’s indemnity obligations under
Article 7 and all other obligations related to defending claims shall remain in
full force and effect.

 

8.5 Effects of Termination. Upon any termination of this Agreement, all rights
and obligations of the Parties shall terminate forthwith, except as specifically
set forth in:

 

(a) No termination of this Agreement shall relieve any Party of any obligation
accrued prior to the date of termination, unless otherwise expressly stated
herein, or relieve a Party in default from liability for damages for breach of
this Agreement.

 

(b) Upon any termination of this Agreement, each Party shall promptly destroy or
return to the other all copies in its possession or control of any Confidential
Information or Background Know-How of the other Party.

 

(c) The provisions of Sections 3.2, 8.3, 9.2, and 9.3, and Articles 6, 7, 8, 10
and 11 hereof shall survive any termination of this Agreement in accordance with
their terms.

ARTICLE 9.

DISCLAIMER; LIMITATION OF LIABILITY;
REPRESENTATIONS AND WARRANTIES

 

9.1 Disclaimer. except as EXPRESSLY SET FORTH IN THIS AGREEMENT, each Party
expressly disclaims any and all warranties of any kind, express or implied,
including the warranties of design, merchantability, fitness for a particular
purpose, noninfringement of the intellectual property rights of third Parties,
or arising from a course of dealing, usage or trade practices, in all cases with
respect thereto. WITHOUT LIMITING THE FOREGOING, except as EXPRESSLY SET FORTH
IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS, WARRANTIES OR
GUARANTEES OF ANY KIND EXPRESS OR IMPLIED, AND HEREBY DISCLAIMS ANY WARRANTIES,
REPRESENTATIONS OR GUARANTEES OF ANY KIND, INCLUDING AS TO THE SUCCESSFUL
DEVELOPMENT, REGISTRATION OR COMMERCIALIZATION OF ANY PRODUCTS, OR WITH REGARD
TO THE MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE AND NON-INFRINGEMENT,
WITH RESPECT TO ANY PRODUCTS.

 

9.2 Limitation of Liability. Neither Party hereto will be liable for indirect,
incidental, consequential, special, exemplary, punitive or multiple damages
arising in connection with this Agreement or the exercise of its rights OR
PERFORMANCE OF ITS OBLIGATIONS hereunder, or for lost profits OR LOSS OF USE
arising from or relating to any breach of this Agreement, regardless of any
notice of such damages; provided, however, that this Section 9.2 will not limit
or restrict (A) damages available for breaches of confidentiality obligations
UNDER Article 6, OR (B) AMPERSAND’S OR ZANDER’S indemnification obligations
under Article 7.

 

9.3 REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

(a) Each Party represents and warrants to the other Party that it has the full
right, power, and authority to execute and deliver this Agreement and to perform
its terms, the execution and delivery of this Agreement and the consummation of
the transactions required by this Agreement will not violate or conflict with
any charter provision or bylaw of a Party or any of its Affiliates, it has taken
all required corporate actions to approve and adopt this Agreement, this
Agreement is enforceable against such Party according to its terms, that the
person or person executing this Agreement on its behalf is duly authorized and
empowered to do so and that it is not aware of any impediment that would inhibit
its ability to perform the terms and conditions imposed on it by this Agreement

 

(b) Each Party warrants that it has enforceable written agreements with all of
its employees, consultants, or independent contractors who receive Confidential
Information under this Agreement obligating them to keep such information
confidential and to use such information only as permitted in this Agreement and
assigning to such Party ownership of all intellectual property rights created in
the course of their employment.

 

(c) Each Party warrants that as of the Effective Date, it is entitled to grant
the rights and licenses granted to the other Party under this Agreement, and is
not currently bound, and will not be bound during the Term, by any agreement
with any Third Party, or by any outstanding order, judgment, or decree of any
court or administrative agency, that restricts it in any way from granting to
the other Party the rights and licenses as set forth in this Agreement.

 

(d) Each Party warrants that it has not granted as of the Effective Date any
right, option, license or interest in or to any of the Background Rights that is
in conflict with the rights or licenses granted to the other Party under this
Agreement; and it has not granted, or permitted to be attached, any lien,
security interest, or other encumbrance with respect to the Background Rights;
and each Party warrants that it will not do any of the foregoing during the
Term.

 

(e) Each Party warrants that to its knowledge, it solely owns, and is unaware of
any facts that have led it to suspect that it does not solely own the Background
Rights existing as of the Effective Date.

 

(f) Each Party certifies that it has not utilized, in conducting any development
activities or in the manufacture of any products, any person that at such time,
to that Party’s knowledge, was debarred by any regulatory authority.

 

(g) Each Party warrants that to its knowledge, the Background Rights and the
practice thereof do not infringe upon or violate the patent, copyright,
trademark, trade secret or other proprietary rights of any third party, and each
Party warrants that it has not received any communication or notice from any
third party asserting any right, title or interest to the Background Rights.

 

(h) Each Party warrants that it has obtained, and during the Term will maintain,
all licenses, authorizations, and permissions necessary under Applicable Law for
meeting and performing its obligations under this Agreement and all such
licenses, authorizations, and permissions are in full force and effect.

 

(i) Each Party warrants that any and all of its activities conducted in
connection with this Agreement, including any and all activities relating to its
use of the Background Rights, and the research, development and
Commercialization of any Developed Products, will comply with all Applicable
Laws.

 

(j) Each Party warrants that it will not engage in any activities that use the
Background Rights in a manner that is outside the scope of the rights granted to
it hereunder.

 

(k) Each Party warrants that it and its Affiliates and their respective
employees and contractors have not and will not, directly or indirectly through
third parties, pay, promise or offer to pay, or authorize the payment of, any
money or give any promise or offer to give, or authorize the giving of anything
of value to a public official or entity or other person for purpose of obtaining
or retaining business for or with, or directing business to, any person,
including the Parties. Without any limitation to the foregoing, each Party and
its Affiliates and their respective employees and contractors have not and will
not directly or indirectly promise, offer or provide any corrupt payment,
gratuity, emolument, bribe, kickback, illicit gift or hospitality or other
illegal or unethical benefit to a public official or entity or any other person.

 

9.4 Devotion of Resources. Any obligations regarding a duty to devote resources
and efforts to the development of products are contained in this Agreement.
There is no implied obligation to devote any other level of resources or effort.

 

9.5 Competitive Products. This Agreement in no way precludes either Party from
developing, manufacturing, marketing, using or processing any products or
technology that are not developed in accordance with the Development Program but
that may be compatible or competitive with any products or Developed Technology
conceived or developed in accordance with the Development Program, except that,
for avoidance of doubt and consistent with the terms of this Agreement, Zander
shall not commercialize any products that comprise contain or rely upon
Ampersand’s technology.

 

Article 10.

Dispute Resolution

 

10.1 Applicable Law. Any questions, claims, disputes, remedies or procedural
matters arising with respect to the performance, interpretation or breach of
this Agreement and the actions of the Parties taken in connection herewith shall
be governed exclusively by the laws of California and of the United States of
America, without regard to its principles of conflicts of law.

 

10.2 Negotiation. Any dispute, controversy, claim or disagreement between the
Parties arising from, relating to or in connection with this Agreement or the
relationship of the Parties hereunder, including questions regarding the
interpretation, meaning or performance of this Agreement, and including claims
based on contract, tort, common law, equity, statute, regulation, order or
otherwise (each a “Dispute”) shall be considered in person or by telephone by
the Technical Contacts for each Party within seven (7) Business Days of receipt
of a notice from either Party specifying the nature of the Dispute. The
Technical Contacts for each Party shall meet as often as the Parties deem
reasonably necessary to gather and furnish to each other all information within
the possession of each Party with respect to the Dispute in issue which is
appropriate and germane in connection with its resolution. The Technical
Contacts shall discuss the problem and negotiate in good faith in an effort to
resolve the Dispute without the necessity of any formal proceeding relating
thereto.

 

10.3 Mediation. If the Technical Contacts are unable to resolve the Dispute
within thirty (30) days of their first meeting, either Party may give the other
notice of the existence of a continuing impasse and the Parties shall thereafter
immediately submit the Dispute to mediation. The Parties will act in good faith
to jointly appoint a mutually acceptable mediator and if they cannot agree to a
mediator within fifteen (15) days after submission of the Dispute to mediation,
the American Arbitration Association sitting in Los Angeles, California (“AAA”)
shall select the mediator. Commencing upon the date of selection of the
mediator, the Parties agree to participate in good faith in the mediation
process and negotiations related thereto for a period of thirty (30) days and
any extension of such period as mutually agreed to by the Parties. Each Party
shall bear its own costs relating to such mediation, and the Parties shall
equally share the mediator's fees.

 

10.4 Arbitration. If the Dispute is not resolved within thirty (30) days after
the beginning of the mediation and any extension of such periods as mutually
agreed to by the Parties, either Party may submit the Dispute to binding
arbitration administered by the AAA in accordance with its Commercial
Arbitration Rules. The arbitration shall be heard and determined by a single
arbitrator mutually selected by the Parties or, if they cannot agree within 30
days after demand for arbitration is given, then selected by the AAA (the
“Arbitrator”), and such Arbitrator shall be an attorney having experience and
familiarity with intellectual property disputes. The arbitration proceeding
shall be conducted in the English language in Los Angeles, California. Each
Party shall bear its own costs relating to such arbitration, and the Parties
shall equally share the Arbitrator’s fees.

 

10.5 Recourse to Courts and Other Remedies. Nothing in this Article 10 shall
prevent either Party from seeking injunctive relief that such Party deems
necessary with respect to any Dispute that by its nature is not curable, pending
the establishment of the arbitral tribunal (or pending the arbitral tribunal’s
determination of the merits of the claim). Each Party irrevocably consents and
submits to the exclusive jurisdiction of the courts of the State of California
and the federal courts situated in the in Southern District of California, in
connection with any action permitted under this Section 10.5.

 

Article 11.

Miscellaneous

 

11.1 Assignment. This Agreement may not be assigned or otherwise transferred by
either Party without the prior written consent of the other Party, which consent
will not be unreasonably withheld, delayed, or conditioned; provided, however,
that Ampersand or Zander may, without such consent, assign this Agreement
together with all of its rights and obligations hereunder to its Affiliates, or
to a successor in interest in connection with the transfer or sale of all or
substantially all of its business to which this Agreement relates, or in the
event of a Change of Control. Any purported assignment in violation of the
preceding sentences will be void. Any permitted assignee or successor will
assume and be bound by all obligations of its assignor or predecessor under this
Agreement.

 

11.2 Force Majeure. No Party shall be in default or be liable for any delay in
performance or for any non-performance caused by circumstances beyond the
reasonable control of such Party, including but not limited to acts of God,
explosion, fire, flood, accident, strike or other labor disturbance, war
(whether declared or not), terrorism, sabotage, order or decree of any court or
action of any governmental authority, or other causes, whether similar or
dissimilar to those specified, that cannot reasonably be controlled by the Party
who failed to perform.

 

11.3 Severability. The provisions of this Agreement shall be deemed severable.
Therefore, if any part or provision of this Agreement is rendered void, invalid
or unenforceable in any jurisdiction in which this Agreement is performed, then
such part or provision shall be severed from the remainder of the Agreement only
as to such jurisdiction. Such severance shall not affect the validity or
enforceability of the remainder of this Agreement unless the part or parts that
are void, invalid or unenforceable as aforesaid shall substantially impair the
value of the whole agreement to a Party.

 

11.4 Notices. Notices under this Agreement shall be in writing and (a)
personally delivered, (b) sent by international overnight courier, or (c) sent
by facsimile transmission. Notices sent by overnight courier or transmitted by
facsimile shall be effective on the business day of the addressee next following
the day on which the notice was sent or transmitted. Notices hereunder shall be
addressed to:

 

If to Ampersand:

Ryan Beal, MD

Ampersand Biopharma, LLC.,

3657 E Thousand Oaks Blvd

Westlake Village, CA 91362

ryan.beal@ampersandbiopharma.com

213-309-8625

 

If to Zander:

Harry Lander, PhD

Zander Therapeutics, Inc.

4700 Spring Street, Suite 304

La Mesa, CA 91942

harry.lander@regenbiopharma.com

(917) 696-1991

In proving notice by overnight courier, it shall be sufficient to provide actual
receipts from the post office or the courier pertinent to the notice. In proving
notice by facsimile transmission, it shall be sufficient to provide a copy of
the transmission confirmation.

 

11.5 Integration. This Agreement, including the Workplan, sets forth the entire
agreement among the Parties relating to the subject matter herein and supersedes
all previous agreements and understandings, whether oral or written, among the
Parties with respect to the subject matter of this Agreement.

 

11.6 Amendment. This Agreement may not be modified, amended or discharged except
as expressly stated in this Agreement or by a written agreement signed by an
authorized representative of each Party.

 

11.7 Assignment. This Agreement may not be assigned by either Party without the
prior written consent of the other Party, except that either Party may assign
this Agreement to an Affiliate or in connection with a sale of all or
substantially all of its business or assets or in connection with a merger with
or into another Entity. This Agreement and the rights and obligations granted
and undertaken thereunder shall be binding upon and inure to the benefit of the
Parties hereto, and their successors, trustee(s) or receiver(s) in bankruptcy
and permitted assigns.

 

11.8 Headings. The article and section headings in this Agreement are for
convenience only and shall not constitute a part hereof.

 

11.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to constitute an original, but all of which
together shall constitute one and the same instrument. A Party may evidence
execution of the Agreement by electronic means (e.g. facsimile or comparable
means).

 

11.10 Negotiation and Drafting. This Agreement was negotiated among the Parties,
each of whom had the opportunity to consult with legal counsel during the
negotiation, drafting, and execution of this Agreement, and the Parties agree
that this Agreement shall not be construed against any Party as the drafter.

 

11.11 Export Controls. A recipient of technical data or products agrees to
comply with all United States Department of Commerce and other United States
export controls. Each Party agrees that, unless prior authorization is obtained
from the Office of Export Administration, it will not knowingly ship or transfer
technical data covered by this Agreement or any direct product of such technical
data, directly or indirectly, to any country or any person or any entity in
contravention of any Office of Export Administration requirement.

 

11.12 Relationship of Parties. Each of the Parties is an independent contractor
of the other and nothing herein shall be deemed to constitute the relationship
of partners, joint venturers, employees, nor of principal and agent between the
Parties hereto.

 

11.13 Waiver. No waiver of any term, provision or condition of this Agreement
whether by conduct or otherwise in any one or more instances shall be deemed to
be or construed as a further or continuing waiver of any such term, provision or
condition or of any other term, provision or condition of this Agreement.

 



 1 

 

 



IN WITNESS WHEREOF, the Parties, through their respective duly authorized
officers, have executed this Agreement to be effective as of the Effective Date
first above written.

 



ZANDER THERAPEUTICS, INC.   By: /s/Harry Lander     Harry Lander, Ph.D.    Its:
President and Chief Scientific Officer          AMPERSAND BIOPHARMA, LLC   By:
/s/ Ryan Beal     Ryan Beal, M.D.   Its: CEO  

 



 2 

 



Exhibit A

Workplan

 

•Prior to any research and development work to be performed by Ampersand or
Zander under this Agreement, this Workplan shall be amended and agreed to in
writing by both parties to specifically describe the work to be done with
specific deliverables (e.g., study endpoints) under this Agreement.

•The Use of Funds Table in this Workplan outlines the Parties’ current estimate
of general expenses and work commitments of each Party. Both parties recognize
that the Use of Funds Table contains estimated costs and that while best efforts
have been made to estimate these costs, actual costs may be greater. In the
event that the completion of the Workplan exceeds these budgets, both parties
acknowledge that additional funds will be raised explicitly to fund the
completion of the Workplan. Should these additional funds fail to be raised,
this Agreement and associated workplan are null and void. However, neither Party
has assumed the responsibility or is providing any warranty to raise or
contribute any specific dollar amount to fund the Workplan and it is not a
breach of this Agreement if a Party does not raise cash to fund the Workplan.
Except as provided in Section 2.3 and 5.1 of this Agreement, each Party shall be
responsible for its own costs for performing its responsibilities under the
Workplan.

 

Deliverables

 

Zander Deliverables

 

1.Suitable quantities of drugs in micronized form

2.Drug structures

3.Solubility & Stability data

4.Suitable and transferable analytical methods

5.Effective dose info based on in vitro/in vivo work

 

 

Ampersand Deliverables

 

1.Understand the compatibility of NR2F6 Agonists and Antagonists with Ampersand
technology

a.Optimized formulation

b.Develop assay to detect NR2F6 agonist

2.Determine effect of Amperzan-100 in dog models of osteoarthritis, rheumatoid
arthritis and atopic dermatitis

a.Safety

b.Efficacy

3.Determine effect of Amperzan-200 in mouse and dog models of liquid and solid
tumors

a.Safety

b.Efficacy

 



 3 

 

 



Use of Funds Table           Zander   Ampersand Item Cost   Item Cost Agonist
 600,000   Amperzan-100 515,000 PK studies in mice    100,000   Formulation
studies         15,000 solubility studies      50,000   PK studies in mice
        50,000 stability studies    100,000   Dog tests - osteoarthritis
      150,000 acute tox studies    200,000   Dog tests - rheumatoid arthritis
      150,000 in vivo cytokine expression    150,000   Dog tests - atopic
dermatitis       150,000           Antagonist  730,000   Amperzan-200 815,000
final optimization med chem   130,000   Formulation studies  15,000 PK studies
in mice    100,000   PK studies in mice         50,000 solubility studies
     50,000   Dog tests - solid tumors       300,000 stability studies
   100,000   Dog tests - liquid tumors       300,000 acute tox studies
   200,000   Mouse tests - solid tumors         75,000 in vivo cytokine
expression    150,000   Mouse tests - liquid tumors         75,000          
Total: $1,330,000     $1,330,000

 



 4 

 

